Citation Nr: 0939926	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-12 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran's pension benefits were properly 
terminated effective April 1, 2006, due to excess countable 
income.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from February 1971 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
St. Paul Pension Center, dated in July 2007, which 
retroactively terminated the Veteran's pension benefits, 
effective April 1, 2006, due to excess countable income.  The 
appeal was developed by the Waco, Texas, RO, which is the 
location of the Veteran's claims file.  


FINDING OF FACT

From April 2006 to April 2007, and beginning in July 2007, 
the Veteran's countable income exceeded the maximum rate of 
pension payable to a disabled Veteran with no dependents.  


CONCLUSION OF LAW

The Veteran's VA pension benefits were properly terminated 
effective from April 2006 to April 2007, and beginning in 
June 2007, his countable income has exceeded the maximum 
applicable rate; the criteria for entitlement to pension 
benefits are not met.  38 U.S.C.A. §§ 1503, 1521 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.23, 3.27, 3.271, 3.272, 3.660 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  
Nevertheless, in January 2005, the Veteran was informed of 
the requirements for establishing entitlement to VA pension 
benefits, including the requirement that his net worth and 
income not exceed a certain amount.  The September 2005 
notification of the grant of pension benefits informed the 
Veteran that his pension benefits were based on annual 
interest income of $30, with no other income, including from 
earnings, Social Security and Retirement.  He was informed 
that he could claim paid medical expenses.  He was told that 
it was his responsibility to tell VA right away if certain 
circumstances changed, including any change in his income, 
such as Social Security benefits.  In July 2007, he was told 
that paid medical expenses may be used to reduce the 
countable income; however he has not provided any statement 
of paid, unreimbursed medical expenses for the relevant time 
period.  There is no indication that any additional notice or 
development would aid the appellant in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Under these circumstances, there is no further duty to 
notify or assist the appellant in the development of his 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Veteran filed an initial claim for VA non-service-
connected disability pension benefits in November 2004.  He 
was found to be permanently and totally disabled for pension 
purposes in a February 2005 rating decision, but an April 
2005 corpus of estate determination found that he had 
excessive net worth, and, hence, entitlement to pension was 
denied.  He disagreed with that determination, stating that 
he had sold the real estate (other than his residence) which 
comprised the bulk of his net worth, used the proceeds 
primarily to reduce outstanding debt, and now had a negative 
net worth.  Accordingly, in September 2005, he was granted 
pension benefits, effective in April 2005.  

As he was informed in September 2005, the Veteran was granted 
pension benefits in an amount based on total annual income of 
$30 in interest income.  In an Eligibility Verification 
Report (EVR) dated in March 2007, the Veteran stated that in 
September 2006, he had begun receiving retirement benefits 
from his prior employer in the amount of $496.84 per month.  
After additional income development, in July 2007, the RO 
retroactively terminated the Veteran's pension benefits 
effective April 1, 2006, based on the Veteran's receipt of a 
lump sum retirement benefit from his prior employer of 
$13,223 in March 2006.  See 38 C.F.R. § 3.660(a)(2) (2009) 
(the effective date of a reduction or discontinuance of 
pension due to an increase in income is the end of the month 
in which the reduction occurred).  This income was counted 
for a 12-month period following its receipt.  38 C.F.R. § 
3.27(a)(3).  Pension benefits were reinstated effective in 
May 2007, but again terminated effective in July 2007, due to 
his receipt of Social Security Administration (SSA) benefits 
beginning in June 2007.  This resulted in the creation of an 
overpayment in the amount of $12,554.  The Veteran disagreed 
with the creation of the debt, and the current appeal ensues.  

The Veteran contends that his income did not exceed the 
maximum countable income of $10,579 until December 2006.  
Specifically, he states that the initial distribution from 
his prior employer was not $13,176, but rather $11,189.59, of 
which $2,237.92 was withheld for income tax.  He actually 
received a check for $8,951.67, in February 2006.  He feels 
that since he only received the $8,961.67, while the 
remainder went directly to the IRS, only the $8,961.67 should 
be countable income.  He also states that the remainder of 
the amount came from the monthly payments of $496.84, which 
did not commence until September 2006.  

The maximum rate of VA pension benefits that may be paid is 
set by law.  An otherwise qualifying Veteran will be paid up 
to the maximum rate, reduced by the amount of his countable 
income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  In other 
words, any countable income of the Veteran will reduce the 
pension benefits, dollar for dollar, by the amount of the 
income.  Thus, if the Veteran's annual income exceeds the 
maximum payable rate, the entire amount is offset, and the 
Veteran is not entitled to any pension benefits.  As a 
result, even if, as the Veteran states, his income did not 
exceed the maximum payable rate until December 2006, prior to 
that date, his pension benefits would be reduced by the 
income received.  

In determining income for purposes of entitlement to pension 
under the improved death pension program, payments of any 
kind from any source are counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 
1503; 38 C.F.R. § 3.271.  Countable income from salary 
specifically includes gross income, before any deductions for 
items such as taxes have been made, and there is no exclusion 
from income provided for taxes deducted from other sources of 
income.  38 C.F.R. §§ 3.271(1)(b), 3.272.  Moreover, taxes 
paid  for other income, such as interest income, are not an 
excludable expense.  See 38 C.F.R. § 3.272.  Therefore, 
because taxes, either withheld or separately paid, are not a 
specific exclusion from income, countable income must include 
gross income, even though some of it went directly to the 
IRS.  

Moreover, while the amount of $11,189.59 is less than the 
$13,176 counted by the RO, it still exceeds the $10,579 
maximum rate for a single Veteran with no dependents payable 
for the relevant time period.  He did not submit any paid, 
unreimbursed medical expenses, which may be excluded from 
income to the extent they exceed 5 percent of the maximum 
rate.  After a brief period of reinstatement, the Veteran's 
pension benefits were again terminated effective in July 
2007, due to his receipt of SSA benefits, and he does not 
dispute the termination on this basis.  Therefore, pension 
benefits were properly terminated effective from April 2006 
through April 2007, and the appeal must be denied.  

As the law is dispositive in this case, and the relevant 
facts are not in dispute, the appeal must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet.App. 426 (1994).  
Hence, the benefit-of-the-doubt doctrine is inapplicable.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

The Veteran's VA pension benefits were properly terminated 
effective April 1, 2006, due to excess countable income.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


